Title: From Thomas Jefferson to John Quincy Adams, 3 November 1822
From: Jefferson, Thomas
To: Adams, John Quincy


                        Dear Sir
                        
                            Monticello
                            Nov. 3.
                        
                    A mr Runnels of St Bartholemew’s, having a son George Runnels now in N. York, has requested me to be the channel of communicating to the government his wish that his son might be appointed Agent of the US. at Trinidad, St Vincent’s, St Lucia or St Kitts. being a stranger to me he referred me to the Baron de Stackleberg for his character, who answers me in these words. ‘j’ai l’avantage de connaitre M. Runnels le pere très particulièrement, et il me fait un plaisir infini d’avoir l’honneur d’assurer qu’il est un homme de la plus grande respectabilité, et de talent. son fils qui etoit for jeune pendant mon sejour á St Barthelemy donnoit les plus belles esperances; et j’ai tout lieu de croire qu’il se rendre digne de la charge qu’il sollicite’ I should not have consented to trouble you in a case of the most troublesome class of duties to which you are exposed, were the writer of the letter within speedy reach of a letter. but his distance would occupy time which might defeat his views. I think it a duty therefore to hand on his application with the information furnished me, leaving to yourself, as of right, to decide it’s merits comparatively with those of any other competitor for the same appointment. I do it with the greater pleasure as it furnishes new occasion of assuring you of my great esteem & respect.
                        Th: Jefferson